DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the data (S’,I)" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer readable medium” of claim 1 and “computer medium” of claim 12 fail to fall under any of the four statutory categories. Neither medium is limited to only non-

Allowable Subject Matter
Claims 1-12 and 14-28 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, Eguchi et al. (US PGPub 2008/0306890) for example, teaches a primary industry plant (plant 100, see Fig. 1) having an automation system and artificial intelligence accepting measurement data (measurement signal 1, see Fig. 1) and data output with a human-machine interface (model 230, see Fig. 1).
However, prior art fails to specifically teach the artificial intelligence accepting, at least some of the measurement data (M) of the plant (ANL) from the sensor devices, the control data (S') and internal data (I) of the automation system from the automation system and the data output to the person with the human-machine interface and accepting by the artificial intelligence the control commands (S) from the human-machine interface or the automation system,
	ascertaining with the artificial intelligence evaluation results (A) using the accepted data (M, S', I) and commands (S) and outputting the evaluation results (A) to an apparatus,
(M, S', I) accepted by the artificial intelligence are dimensional data,
	wherein the dimensional data (M, S', I) comprise at least one option selected from an image captured by a sensor device, an image output to the person via the human-machine interface, a temporal sequence of such images, a portion of such an image or a temporal sequence of such a portion, an acoustic vibration, and a spectrum of an acoustic vibration.
	Accordingly, claims 1, 12, and the claims that depend upon them are allowable over the prior art and in condition for allowance pending resolution to the above cited 35 U.S.C. 112 and 35 U.S.C. 101 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Brown/
Primary Examiner, Art Unit 2115